Explanations of vote
- Let us proceed to the explanations of votes.
- (ET) Following repeated demands from Parliament, the Commission has submitted a regulation on the financing of security fees. I supported the adoption of this legal act because it is important for all passengers that firm, transparent principles are followed in determining security fees. The consumer needs to be sure that revenue obtained from security fees is used exclusively for covering security expenses.
- (SK) In my opinion, it is right for the European Commission and the European Parliament to be involved in regulating charges for passenger safety and protection in air transport.
However, I have to say that I consider the current approach of establishing bodies to perform such controls to be nonsensical and incorrect. At a time when Europe needs money to help Greece, and at a time when Europe needs money for economic development, establishing new bodies that will do practically nothing beyond some kind of supervision is playing fast and loose with EU citizens' money, and I believe that it will not produce a successful result.
(PL) Mr President, I would like to express my satisfaction at being able to vote in favour of extending the force of the regulation as it concerns spare parts for cars, in terms of access of car users both to certified and uncertified parts. We have done this at the last minute, but we have responded to the needs of our citizens. We are guaranteeing good quality parts at reasonable prices.
(IT) Mr President, yesterday we did well to finish the first reading of the recast dossier for the TEN-T networks. However, there is a very important aspect of this recast, this codification, that relates to all of the restructuring of TEN-T networks over the next decade.
This restructuring must be completely rethought, simplified and rationalised within Europe in such a way that interoperability is truly implemented. Then, considering the current unfavourable economic situation we are living in, we have to think about the development of this network, or part of it, and not only with the budget resources that we have available. We must come up with a new path and work to pick the economy back up through these networks.
Hence it is more urgent than ever that over and above the step taken yesterday, we try to work in this direction.
(ET) I voted in favour of the amendment to this legal act, because it will help us meet the objectives agreed upon in the context of the European Economic Recovery Plan adopted in 2008. I think that the simplification of financing will speed up cofinancing investments in the Member States and the regions, and will increase the effect that the measures have on the economy as a whole, though mainly on medium-sized entrepreneurs and employers. The simplification of the rules for the Cohesion Policy, arising from practical needs, and their clarification, will certainly have a positive effect on the speed of implementation of the plan and on our handling of new problems.
(LT) Many countries have been badly shaken by this economic downturn and the decline of the economies of many of the European Union Member States has exceeded 10%. Therefore, the European Union's attention is very important not only for the old European Union Member States, but also for those that have recently joined the European Union and that are benefiting from support from the Structural Funds and the European Social Fund. The Structural Funds are an important instrument that can help those Member States that have experienced a severe economic downturn recover. Therefore, once the requirements for obtaining Structural Funds have been simplified, I believe it will be possible to do this more effectively.
(IT) Mr President, ladies and gentlemen, the European Regional Development Fund, the European Social Fund and the Cohesion Fund have demonstrated that they are valid instruments and are very useful in territorial development and for responding to the consequences of the economic crisis that has been raging in Europe and the world for some time.
In relation to that, I welcome the proposal to simplify the procedures for decommitment of funding and to facilitate payments to the beneficiaries of the various programmes implemented with the funds I mentioned. I am, furthermore, in favour of the provision for an additional pre-financing instalment for 2010 for those Member States that have been worst hit by the economic crisis.
(IT) Mr President, I voted in favour of Mr Szájer's report and I would like to thank him for the excellent analytical work he performed in light of the innovations introduced by the Treaty of Lisbon.
Considering the extensive and multiple implications that delegated acts will have in the legislative procedure, I particularly agree with Parliament's desire to make those delegated acts subject to well specified and clear conditions, in order to guarantee effective democratic control by this House. I believe that, above all, it will also be necessary to verify in practice how that new system will function, in order to make any necessary adjustments.
- Mr President, I should just like to say that I fully support this report, which is about animal welfare. However, I have some reservations about how this Parliament and the EU legislate on this matter.
I would prefer that we had a science-based approach to animal welfare rather than one driven by emotion. We have brought in legislation which, in many cases, is not scientifically based, and we are placing European producers, European farmers, at a huge disadvantage.
Can I add my distress and disgust at the fact that this week the Commission has decided to reopen talks with the Mercosur countries. By that decision they are placing at risk the future of Europe's farmers, specifically beef, poultry-meat and pig producers. I would ask the Commission whether it is going to apply the same animal-welfare standards and production standards to imported products from third countries as it enforces within the European Union. If they do not, we are a disgrace.
(DE) Mr President, animal welfare is indivisible. It must be standardised and we need a global definition of it.
On the subject of standardisation, we should take a break from introducing new regulations and standards and, first of all, make sure that we are applying the existing regulations in a uniform way within the European Union.
As far as globalisation is concerned, we must make a greater effort to ensure that the same standards and guidelines apply to imports to the European Union from third countries as apply within the European Union itself.
Consumers have a right to buy not only healthy food, but also food which has been produced healthily.
Mr President, lest I forget, I do have a visitors' group in the gallery, and I would like to welcome them from the Ireland-East constituency. I think it is very important that our visitors and citizens see how this Parliament works and, as you can see, they are awake and interested this morning!
On this particular report, the Le Foll report, this Chamber hosted one of the Beatles recently telling us that we should eat less meat. Well, I think that what we need to do in relation to agriculture and climate change is to use the best available technologies to reduce the emissions which come from agriculture, because we all know that we need to produce more food globally rather than less. We will need to do that with fewer resources, less soil, less water and with the pressures of climate change, and what we need is the best possible research; I believe it needs to be publicly funded and with private partnerships, so that our farmers and food industry can produce food in a climate-friendly way.
Mrs McGuinness, thank you, and many greetings to your visitors' group.
(DE) Mr President, I would like to make three brief remarks about the report.
Firstly, agriculture is not the problem in the case of climate change, it is the solution.
Secondly, we are in the early stages of our research into climate change, despite the fact that the media sometimes give the opposite impression. In the course of our climate research we should also take into consideration and follow up theories and results which are not part of mainstream thinking.
Thirdly, we should take all the necessary and appropriate measures that do not involve additional red tape and we should make sure that these measures are effective in economic terms. For example, against this background a European framework directive on the protection of soil is counterproductive and will not bring the desired results.
- Mr President, I hope everybody in the visitors' gallery is impressed! I have to say it is unusual for us to get so much speaking time but these reports are of particular concern to me in the agriculture and food production area.
This report is about how we manage to keep farmers in areas where land and conditions are extremely difficult because we know that farmers are the best managers of the landscape, but they do need money to survive in these areas. The concern I would have is that the eight biophysical criteria proposed by the Commission might be too restrictive when they are adopted. We need to take account of different soil conditions across the European Union. In my own Member State, Ireland, there are concerns that, if we apply these criteria in the Atlantic region, there could be problems for farmers who live in that area.
I want to ask the Commission to take into account these concerns when they prepare their legislative text. The Commission has said that farmers manage the landscape better and more cheaply than any other option we have, so let us make sure they are allowed to survive in these regions.
(IT) Mr President, I voted in favour of Parliament's resolution on the new Digital Agenda for Europe because I believe that guaranteeing easy and affordable broadband access to the entire population is a strategic priority for the European Union.
Extending Internet use means broadening and developing citizens' freedom of expression, favouring their participation in democratic life and permitting the dissemination of knowledge and innovations. What I would like to highlight is that the spread of broadband in Europe would guarantee broader freedom of information. As noted by Eurostat, we must not forget that Europe also has two or possibly three speeds as regards the spread of the Internet. Italy, especially in some regions, as well as Greece, Romania, Bulgaria and Portugal, are the least developed States in this sense.
It is no accident that in the Freedom of the Press index for 2009 drawn up by Freedom House, Italy was listed among the partially free states, in last place in western Europe together with Turkey, and 72nd in the world together with Benin and India and preceded by Tonga. I also hope that thanks to these resolutions and the principles that have been mentioned, the Italian Government will decide to release the investment of EUR 800 million as soon as possible which was intended to break down the digital divide in Italy and which, according to a statement by Gianni Letta, the Deputy Secretary to the Italian Council of Ministers, is not a priority at the moment.
I would like to emphasise that the quality of the service in Italy is inadequate for current needs and that for years consumer associations have been complaining that the access costs are among the least competitive in Europe.
For your information for next time, we have only one minute for the explanations of vote.
I give the floor to our best speaker today, and that is Mrs McGuinness.
- Mr President, thank you for the endorsement. I should say to our visitors that we normally ask for silence but I think we are being lenient today, and I thank Mr Higgins for giving me the opportunity to speak.
I have spoken about this already and I feel that this Parliament did not realise yesterday, in the Salafranca Sánchez-Neyra report, the implications of supporting that, which I did not do. I am most concerned about the decision to reopen bilateral talks with the Mercosur countries on two different levels.
First of all, it is in advance of the potential reopening of world trade talks, and the bilateral deal may be worse than that at WTO level. But secondly - and they are linked - there are real concerns about the selling-out on agriculture in the European Union. These are not just my own concerns driven from an emotional basis: the Commission itself has said that there are severe implications for European agriculture if we do a deal in these talks with Mercosur. Again, the beef sector, the poultry sector and the pigmeat sector will be most affected. I could not support this report on that basis, and I warn colleagues about its implications.
(IT) Commissioner, water is an asset for everyone and it cannot be an asset for only a select few. That is what we, the Italian IDV (Italy of Values) delegation of the Group of the Alliance of Liberals and Democrats for Europe, wanted to affirm in relation to Amendment 10, which opposed any attempt to privatise the water distribution systems, as this is part of the overall economic and trade agreement, and conversely we declared our support for the Canadian communities which are committed to stopping the privatisation of water.
The Italian IDV delegation felt the need to vote in favour of the text because it represents our values, the values that lead us to affirm the necessary indissoluble public nature of water usage. That is why I would like to repeat that in recent days we have proposed a signed petition for a public referendum against the privatisation of water and we are receiving a great deal of support in our country.